1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                  Feb 03, 2020
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C


                        EASTERN DISTRICT OF WASHINGTON
4
     DOUGLAS DEAN SCYPHERS,                     No. 2:19-cv-00409-SMJ
5
                               Petitioner,      ORDER SUMMARILY
6                                               DISMISSING HABEAS CORPUS
                  v.                            PETITION
7
     STATE OF WASHINGTON,
8
                               Respondent.
9

10         Petitioner Douglas Dean Scyphers, a prisoner at the Coyote Ridge

11   Corrections Center, brings this pro se Petition Under 28 U.S.C. § 2254 for Writ of

12   Habeas Corpus By a Person in State Custody, ECF No. 1. The $5.00 filing fee has

13   been paid. Having reviewed the petition and the record in this matter, the Court

14   dismisses the petition because of several deficiencies briefly summarized as

15   follows.

16                              PROPER RESPONDENT

17         First, the petition fails to name a proper party as a respondent. The proper

18   respondent in a federal petition seeking habeas corpus relief is the person having

19   custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal.

20   Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the petitioner is incarcerated,




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 1
1    the proper respondent is generally the warden of the institution where the petitioner

2    is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d 891 (9th Cir. 1996). Failure

3    to name a proper respondent deprives federal courts of personal jurisdiction. See

4    Stanley, 21 F.3d at 360. However, due to the additional deficiencies discussed

5    below, amendment of that defect would be futile.

6                            EXHAUSTION REQUIREMENT

7          Petitioner challenges his 2018 Spokane County jury conviction for

8    unspecified charges. He received a sentence of 240 months’ confinement. Petitioner

9    indicates that he has a direct appeal pending. ECF No. 1 at 2.

10         Throughout the grounds for relief set out in his petition, Petitioner argues that

11   the State of Washington has no jurisdiction to decide federal constitutional matters.

12   Id. at 17–19. It has long been settled that state courts are competent to decide

13   questions arising under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284,

14   291 (1898) (“It is the duty of the state court, as much as it is that of the federal

15   courts, when the question of the validity of a state statute is necessarily involved, as

16   being in alleged violation of any provision of the federal constitution, to decide that

17   question, and to hold the law void if it violate that instrument.”); see also Worldwide

18   Church of God v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state

19   courts are as competent as federal courts to decide federal constitutional matters).

20   Petitioner’s arguments to the contrary lack merit.




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 2
1          Additionally, before a federal court may grant habeas corpus relief to a state

2    prisoner, the prisoner must exhaust the state court remedies available to him or her.

3    28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

4    requires that a prisoner give the state courts an opportunity to act on his or her claims

5    before he or she presents those claims to a federal court. O’Sullivan v. Boerckel,

6    526 U.S. 838 (1999). A petitioner has not exhausted a claim for relief so long as he

7    or she has a right under state law to raise the claim by an available procedure. See

8    id.; 28 U.S.C. § 2254(c).

9          To meet the exhaustion requirement, the petitioner must have “fairly

10   present[ed] his claim in each appropriate state court (including a state supreme court

11   with powers of discretionary review), thereby alerting that court to the federal

12   nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513

13   U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

14   describing the factual or legal bases for that claim and by alerting the state court “to

15   the fact that the . . . [petitioner is] asserting claims under the United States

16   Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249

17   F.3d 895, 898 (9th Cir. 2001). Mere similarity between a claim raised in a state

18   court and a claim in a federal habeas corpus petition is insufficient. Duncan, 513

19   U.S. at 365–66.

20         Furthermore, to fairly present a claim, the petitioner “must give the state




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 3
1    courts one full opportunity to resolve any constitutional issues by invoking one

2    complete round of the State’s established appellate review process.”

3    O’Sullivan, 526 U.S. at 845. Once a federal claim has been fairly presented to the

4    state courts, the exhaustion requirement is satisfied. See Picard v. Connor, 404

5    U.S. 270, 275 (1971). It appears from the face of the petition and the attached

6    documents that Petitioner has not exhausted his state court remedies as to each of

7    his grounds for relief. See ECF No. 1. Indeed, Petitioner affirmatively represents

8    that he did not exhaust his state court remedies. Id. at 2, 3.

9              GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

10         Petitioner asserts that the Washington State Constitution contradicts the U.S.

11   Constitution regarding the Fifth Amendment right to “presentment or indictment of

12   a Grand Jury.” Id. at 5, 17. He claims “no bill of indictment” was brought against

13   him, rendering his arrest, conviction, and imprisonment illegal. Id. at 17.

14         Petitioner seems to argue that because the state courts have defied “federally

15   established procedures and processes for the adjudication of crimes,” only “a court

16   of federal jurisdiction” has jurisdiction over his claims. Id. at 19. His assertion that

17   “due process of the law was ignored” is unsupported by his factual allegations. Id.

18         As the U.S. Supreme Court stated long ago, “Prosecution by information

19   instead of by indictment is provided for by the laws of Washington. This is not a

20   violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 4
1    (1928). There is no federal constitutional violation when a prosecuting attorney’s

2    criminal information is substituted for the grand jury’s indictment. See Hurtado v.

3    California, 110 U.S. 516 (1884) (rejecting the claim that an indictment is essential

4    to due process of law and that a state violates the Fourteenth Amendment by

5    prosecuting a defendant with a criminal information). Petitioner’s assertions to the

6    contrary are legally frivolous.

7          Because it plainly appears from the petition and accompanying documents

8    that Petitioner is not entitled to relief in this Court, IT IS HEREBY ORDERED

9    that the petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules

10   Governing Section 2254 Cases in the United States District Courts. All pending

11   motions are DENIED AS MOOT.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

13   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

14   that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

15   taken in good faith and there is no basis upon which to issue a certificate of

16   appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

17   appealability is therefore DENIED.

18         DATED this 3rd day of February 2020.

19                       _________________________
                         SALVADOR MENDOZA, JR.
20                       United States District Judge




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 5
